17‐268 
Brady v. Assoc. Press Telecom, et al. 
                                                                                                  
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH 
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
 
               At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 1st day of March, two thousand eighteen. 
 
PRESENT:   
               AMALYA L. KEARSE, 
               GUIDO CALABRESI, 
               DENNY CHIN, 
                       Circuit Judges.   

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
JAMES H. BRADY, 
                                  Plaintiff‐Appellant, 
 
                                 v.                                        17‐268‐cv 
                                                                            
ASSOCIATED PRESS TELECOM, NBC NEWS 
NEW YORK, WCBS‐TV NEW YORK, THE 
NEW YORK TIMES COMPANY, NEW YORK 
POST, NEW YORK DAILY NEWS, WALL 
STREET JOURNAL, NEWSDAY MEDIA 
GROUP, 
               Defendants‐Appellees, 
                
JOHN DOE, 1‐50, 
                         Defendants. 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 
FOR PLAINTIFF‐APPELLANT:                                                James H. Brady, pro se, Wyckoff, New 
                                                                        Jersey. 
 
FOR DEFENDANTS‐APPELLEES:                                               David E. McCraw, Ian MacDougall, The 
                                                                        New York Times Company, New York, 
                                                                        New York. 
 
                                                                        Katherine M. Bolger, Thomas B. 
                                                                        Sullivan, Levine Sullivan Koch & 
                                                                        Schulz, LLP, New York, New York.     
 
                     Appeal from a judgment of the United States District Court for the 

Southern District of New York (Daniels, J.). 

                UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

                Plaintiff‐appellant James H. Brady, proceeding pro se, appeals from the 

district courtʹs judgment entered February 3, 2017 dismissing his complaint with 

prejudice for failure to state a claim and denying him leave to amend.    Brady sued 

defendants‐appellees Associated Press Telecom, NBC News New York, WCBS‐TV New 

York, The New York Times Company, New York Post, New York Daily News, Wall 

Street Journal, and Newsday Media Group, alleging fraud, conspiracy, equal protection 

violations, willful misconduct, and gross negligence, based on the news organizationsʹ 

                                                     2
purported failure to investigate and report on alleged judicial corruption that occurred 

during Bradyʹs state court litigation about the air rights to the space above the building 

in which he owned an apartment.    We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

               We review de novo the district courtʹs grant of a motion to dismiss for 

failure to state a claim, ʺaccepting all factual allegations as true and drawing all 

reasonable inferences in favor of the plaintiff.ʺ    Trs. of Upstate N.Y. Engʹrs Pension Fund 

v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016).    The complaint must plead ʺenough 

facts to state a claim to relief that is plausible on its face.ʺ   Bell Atl. Corp. v. Twombly, 550 

U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).    We review a 

decision to deny leave to amend for abuse of discretion.    Pangburn v. Culbertson, 200 

F.3d 65, 70 (2d Cir. 1999).    We conclude that the district court properly granted 

defendantsʹ motions to dismiss and did not abuse its discretion by denying Bradyʹs 

motion to amend.    We affirm substantially for the reasons set forth by the district court 

in its January 11, 2017 memorandum decision and order and by the magistrate judge in 

his October 4, 2016 report and recommendation, which the district court adopted in full. 

               We may ʺaward just damages and single or double costs to the 

appellee[s]ʺ if we determine that an appeal is frivolous.    Fed. R. App. P. 38.    Given the 



                                                3
nature of this appeal, we grant the request of appellees Associated Press Telecom, NBC 

News New York, WCBS‐TV New York, New York Post, New York Daily News, Wall 

Street Journal, and Newsday Media Group to apply to this Court for damages and/or 

double costs. 

              We have considered all of Bradyʹs arguments and find them to be without 

merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                        FOR THE COURT:   
                                        Catherine OʹHagan Wolfe, Clerk of Court 




                                           4